Case 1:18-cv-00966-CFC-CJB Document 636 Filed 08/03/20 Page 1 of 5 PageID #: 21430




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELA WARE

 VLSI TECHNOLOGY LLC,

                      Plaintiff,

                 V.                            Civil Action No. 18-0966-CFC

 INTEL CORPORATION,

                      Defendant.


                              MEMORANDUM ORDER

       Plaintiff VLSI Technology LLC has sued Defendant Intel Corporation for

 patent infringement. D.I. 1. Before me are two motions filed by VLSI to

 reintroduce into the case certain claims of the asserted patents. D.I. 276; D.I. 580.

       VLSI asserted in its January 2019 infringement contentions that Intel

 infringes 82 claims across five patents. D.I. 278, Ex. 2. On April 3, 2019, I held a

 conference with the parties to "discuss narrowing the number of claims and prior

 art combinations in the case." D.I. 40 ,r 3(e). VLSI proposed at the conference

 that it narrow the number of asserted claims "down to 56 within the next few

 weeks, 25 after the claim construction order and 18 at the close [ofJ expert

 discovery." Tr. 25:9-11. VLSI argued that because the 56 claims it sought to keep

 in the case until claim construction each recited different limitations and those

 unique limitations formed the basis for Intel's noninfringement positions, the
Case 1:18-cv-00966-CFC-CJB Document 636 Filed 08/03/20 Page 2 of 5 PageID #: 21431




  "claims each raise unique issues of infringement, and under the due process

  guidelines set forth in [In re Katz Interactive Call Processing Patent Litigation,

  639 F.3d 1303 (Fed. Cir. 2011)] and its progeny [those claims] shouldn't be tossed

  out of the case through a claim narrowing process." Tr. 9:9-12:6. I rejected this

  argument, noting that I could not believe Katz stands for the proposition that due

  process demands that "a simple assertion of noninfringement ... to a [claim]

  limitation creates a unique issue that requires" keeping the claim in the case. Tr.

  13:1-17, 60:16-19.

        Shortly after the conference, I issued a claims narrowing order that required

  VLSI to reduce the number of asserted claims to 25 by April 26, 2019 and to

  further narrow the number of asserted claims to 18 after claim construction. D.I.

  136 at 1. But I also ruled that "[VLSI] may seek to add at a later date asserted

  claims ... upon a showing of good cause that includes a demonstration that the

  addition of the proposed new claims ... is necessary to vindicate [VLSI's] due

 process rights." D.I. 136 at 2 n.l.

        Consistent with my claims narrowing order, VLSI dropped 57 claims by

 April 26, 2019. D.I. 581, Ex. 1 at 1. In September 2019, VLSI filed its first

 motion to reintroduce claims. D.I. 276. It seeks by that motion to reintroduce 30

 of the dropped claims. D.I. 276 at 1.

        On December 19, 2019, I issued the second of two claim construction


                                            2
Case 1:18-cv-00966-CFC-CJB Document 636 Filed 08/03/20 Page 3 of 5 PageID #: 21432




  orders. D.I. 483; see also D.I. 406. On January 3, 2020, VLSI further reduced the

  number of asserted claims to 18. D.I. 582, Ex. 2 at 1. In February 2020, VLSI

  filed its second motion, seeking to reintroduce an additional five claims. D.I. 580.

        District courts have inherent authority "to control the dispositions of the

  causes on its docket with economy of time and effort for itself, for counsel, and for

  litigants." Landis v. N Am. Co., 299 U.S. 248, 254 (1936). District courts thus

  have discretionary authority to reasonably limit the number of patent claims

  asserted in a patent case. Stamps.com Inc. v. Endicia, Inc., 437 F. App'x 897, 902

  (Fed. Cir. 2011).

        Because VLSI has failed to establish good cause to reintroduce the 3 5 claims

  in question, I will deny its motions. As an initial matter, VLSI has pointed to no

  changed circumstances since my claims narrowing order-such as an adverse

  claim construction ruling or discovery of source code or other new evidence-that

 would justify the reintroduction of the claims in question. I also find that VLSI's

  contention that due process requires that it be allowed to assert 53 claims after

  claim construction rings hollow. Having asked me last April to limit the number of

  asserted claims after claim construction to 25-i.e., only seven more claims than

 permitted by my claims narrowing order-for VLSI to say now that due process

 "mandates" that it be permitted to assert more than double that number strains

  credulity.


                                            3
Case 1:18-cv-00966-CFC-CJB Document 636 Filed 08/03/20 Page 4 of 5 PageID #: 21433




         Finally, the thrust ofVLSI's argument remains that "each claim it seeks to

  reintroduce presents 'unique questions of validity or infringement,"' D.I. 277 at 3;

 D.I. 581 at 6, and that, under Katz, "if the claim presents 'unique issues' on matters

  such as infringement, validity, or damages .... due process mandates their

  reintroduction into, or severance and stay from, the case," D.I. 277 at 2; D.I. 581 at

  3. But if due process required courts to allow plaintiffs to assert a claim merely

  because the claim presented a unique issue of infringement and/or validity, this

  District Court-in which plaintiffs routinely assert in hundreds of patent cases each

 year dozens of patents with dozens of claims-could not function. Each claim of a

 patent defines a separate invention. Jones v. Hardy, 727 F.2d 1524, 1528 (Fed.

  Cir. 1984); Robert L. Harmon, Cynthia A. Homan & Laura A. Lydigsen, Patents

  and the Federal Circuit, §6.2(a)(i), at 419 (13th ed. 2017). Accordingly, absent a

  defendant's agreement not to dispute the infringement or validity of the limitations

 of a claim that are not shared by other claims, each claim of an asserted patent

 necessarily presents a unique issue of infringement or invalidity. Thus, as a

 practical matter, under VLSI' s reading of Katz, district courts could never limit the

 number of claims asserted by a plaintiff, and this Court's docket would grind to a

 halt.

         WHEREFORE, at Wilmington this Third day of August in 2020:

         IT IS HEREBY ORDERED that Plaintiff VLSI Technology LLC's Motion


                                            4
Case 1:18-cv-00966-CFC-CJB Document 636 Filed 08/03/20 Page 5 of 5 PageID #: 21434




 to Reintroduce Certain Asserted Patent Claims, or to Sever Such Claims Into a

  Separate Action to be Stayed (D.I. 276) and Plaintiff VLSI Technology LLC's

  Second Motion to Reintroduce Certain Asserted Patent Claims, or to Sever Such

  Claims Into a Separate Action to be Stayed (D.I. 580) are DENIED.




                                         5
